 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDGlass Workers Union Local No. 1220, affiliated with Brotherhoodof Painters, Decorators and Papers Hangers of America, AFL-CIO; and United Glass Workers Local No. 188, affiliated withBrotherhood of Painters,Decorators and Paper Hangers ofAmerica, AFL-CIOandIndustrial ConferenceBoard.Case19-CB-1109.December 15, 1966DECISION AND ORDEROn September 13, 1966, Trial Examiner Josephine H. Klein issuedherDecision in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the attachedTrial Examiner's Decision. Thereafter, Respondents filed exceptionsand a brief and a memorandum in support thereof, and the ChargingParty filed an answering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, briefs and memorandum, andthe entire record in this case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed by Industrial Conference Board("I.C.B." or "employers")on February 9, 1966, the Regional Director issued a complaint on March 29, 1966,against Glass Workers Union Local No. 1220 and United Glass Workers Local No.188, both stated to be affiliated with Brotherhood of Painters,Decorators and PaperHangers of America, AFL-CIO. The complaint alleged violation of Section 8(b)(3) of the Actconsisting of refusal to sign a collective-bargaining agreement whichhad been reached on or about December 20, 1965,1 between I.C.B. and LocalNo. 1220, the exclusive collective-bargaining agent for the employees of I.C.B.'smembers.Pursuant to notice, a hearing was held before Trial Examiner Josephine H. Kleinon June 14,1966, in Seattle,Washington.At the outset of the hearing, appearances of counsel were noted for the GeneralCounsel and for I.C.B. The record shows that Hugh Hafer, Esquire, stated that"The Respondent is represented by Hugh Hafer, Seattle, Washington." At the time,I did not notice or attach any significance to Hafer's use of the singular. The firstwitness produced by the General Counsel was Jack Tschida, who had been business1Unless otherwise indicated,all dates in this Decision are in 1965.162 NLRB No. 19. GLASS WORKERS UNION LOCALNO. 1220169representative of Local 1220 and chairman of its negotiating committee in the nego-tiations here involved.When the General Counsel requested permission to examineTschida under Rule 43(b) of the Federal Rules of Civil Procedure,Hafer objectedon the ground that "There is no showing of hostility and he is not an agent or anofficer of the respondents,either 1220,if such a union exists,or 188 which we knowdefinitely does exist."I granted the General Counsel's request and examination pro-ceeded. The second witness called by the General Counsel was Lester Smith, whohad been Local 1220's president and a member of its negotiating committee at thetime here involved.Again Hafer objected to the General Counsel's invoking Rule43(b). In addition to the reason stated in connection with Tschida,Hafer statedthat Local 188 was his only client and that he did not have authority to representLocal 1220. I then pointed out that an answer to the complaint had been filed onbehalf of both Respondents jointly, signed by Hafer's firm as"Counsel for Respond-ents Local No.188 and 1220."Hafer then stated that the signature designation wasa "clerical error."He asked permission to withdraw his firm's appearance forLocal 1220 and orally moved to amend the answer by changing the signature iden-tification to read "Counsel for Respondent Local 188." While disclaiming any doubtas to Hafer's factual statement that he had received no authority to represent Local1220, counsel for the General Counsel contended that, because of the union merger(discussed below),authority to represent Local 188, as a matter of law, includedauthority to represent Local 1220.Idid not then rule on the issue of representa-tion.The matter at hand was the General Counsel's right to examine Smith,presi-dent of Local 1220, under Rule 43(b). Since Local 1220 was a Respondent andhad been served with the charge,the complaint and the noticeof hearing,the Gen-eralCounsel's right to invoke Rule 43(b) was unaffected by whether Local 1220was represented by Hafer or not.2Inote that the answer filed on behalf of the two Respondents jointly containsthree paragraphs.The first begins,"The Respondents admit . ..;the secondbegins,"The Respondents deny ."The RespondentLocal No.188 admits. . . ...The apparently advertent use of the plural in the first two para-graphs and the singular in the third indicates to me that the signature designationcannot correctly be deemed a "clerical error."Accepting counsel's statement that, asa matter of fact,he had no express authority to represent Local 1220,I rule that,as a matter of law, counsel's authority to represent Local 188 carried with it author-ity to represent Local 1220 in this proceeding.Accordingly,I here deny counsel'smotion to amend the answer and withdraw his appearance for Local 1220 and findthat all parties were represented by counsel at the hearing.3All parties were afforded full opportunity to be heard,to introduce evidence, andto cross-examine witnesses.The parties waived oral argument but briefs have beenfiled by the General Counsel,the Charging Party,and Respondents.4On all the evidence,5observation of the demeanor of the witnesses, and consider-ation of the briefs, I make the following:FINDINGSAND CONCLUSIONS1.JURISDICTIONAL FINDINGSThe complaint alleges, the answer admits,and I find that:A. TheIndustrial Conference Board is a nonprofit corporation organized underthe laws of the State of Washington.It is the duly authorized bargaining agent fora multiemployer bargaining unit composed of B & B Glass Company, Glass Salesand Service,Inc.,Milgard Glass Company,and Tacoma Glass Company, all of2Actually, the evidentiary ruling turned out to be essentially unimportant, since the Gen-eral Counsel made very little use of the permission -ranted, Inc] none of the facts on whichthe present decision is based was adduced by leading questions or other techniques of cross-examination employed by the General Counsel in examining either Tschida or Smith.I have placed no reliance on the portion of Smith's affidavit to a Board Field Examinerwhich was read Into the record over Respondents' objection.3If I am wrong in ruling that Local 1.220 was represented by Hafer, then it would besubject to an order by default, since the record is clear that each Respondent was separatelyserved with all papers.4Although the brief consistently refers to the "respondent," in the singular, I considerit as having been filed on behalf of both Respondent Unions, to the extent that they retainseparate Identities.6The General Counsel's unopposed motion to correct the transcript is granted. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDTacoma, Washington. During the past year, members of the Industrial ConferenceBoard, engaged in the sale and installation of glass, in the course of their businesssold and distributed products the total gross value of which exceeded $500,000.During the same period, these members purchased and caused to be delivered totheir stores glass products and installation materials and other goods and materialshaving a total value in excess of $50,000, which were transported to said storesdirectly from outside the State of Washington. The Industrial Conference Boardand its members are, and at all times material herein have been, employers withinthe meaning of Section 2(2) of the Act, engaged in commerce within the meaningof Section 2(6) and (7) of the Act.B. Respondents are,6 and have been at all times material herein, labor organiza-tions within the meaning of Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICEThe gravamen of the complaint is that on or about December 20, 1965, agree-ment was reached between Respondent Local 1220 and I.C.B. on all terms of acollective-bargaining agreement, and that since that time Local 1220 and its suc-cessor,Local 188, have wrongfully refused to sign a written contract embodyingthe terms agreed upon. Respondents deny the allegations, maintaining that no con-tractwas made because the union membership did not ratify the contract in itsentirety after final agreement had been reached by the negotiators.?A. The factsSince about 1941 I.C.B. and Local 1220 have been negotiating collective-bargaining agreements covering the employees of I.C.B.'s members. In April 1965theirmost recent written agreement was reopened according to its terms and nego-tiations were undertaken for a new contract. Twelve negotiating sessions were held,beginning on May 7 and ending on October 19, when a representative of the Fed-eralMediation and Conciliation Service participated.The Union's negotiating committee consisted of Jack Tschida, business represent-ative (a part-time paid employee of Local 1220), who served as chairman; LesterSmith, president; and Schumacher, financial secretary. T. S. McCulloch served asnegotiating agent for I.C.B. and was accompanied by various representatives ofI.C.B.members at the negotiating sessions.By October 12, agreement had been reached as to the wage schedule and allother contract terms, with two exceptions. The unresolved issues were the Union'sdemand that the wage schedule be made retroactive to July 1 and the wording ofthe contract provision concerning inside or shop production workers. This latterissue,which apparently concerned only one of the companies, involved the lan-guage to be used in describing the functions of the employees, agreement havingbeen reached that there would be provision for such a classification and as to thewages therefor.At the negotiating session on October 12, I.C.B. representatives specificallyinquired as to the authority of the Union's negotiators to enter a binding contract if6 Although Local 1220 voted to merge into Local 188 as of December 31, 1965, Local 188has not as yet formally accepted the merger and the charter for Local 1220 is still out-standing. Both locals are here considered as Respondents.At the hearing, counsel for Respondents stated his contentions as being that (1) noagreement was reached between Local 1220 and I.C.B., and (2) if an agreement was reachedby Local 1220, its successor, Local 188, was not bound thereby. As part of the first con-tention, counsel sought to establish that Local 1220's negotiators did not purport to enterinto a binding agreement. Although Respondents' brief is somewhat ambiguous, I read itas abandoning any contention other than the single position that there is no agreementbecause the union membership did not "ratify" the agreement as a whole by referendumvote after final agreement was reached on all terms by the negotiators. The crucial portionof Respondents' brief reads : "It is the Respondent's position that no agreement existedbetween the charging party and Local 1220 because the Local's negotiating committee hadno authority, actual or apparent, to execute a final agreement without a referendum voteof the Local's membership. In view of the total absence of evidence to the contrary, thisbriefwillnot consider the further questions whether the negotiating committeepurported to make an agreement and whether Local 188 succeeded to the obligations ofLocal 1220. . . . GLASS WORKERSUNIONLOCAL NO. 1220171agreement was reached among the negotiators. McCulloch testified that Tschidastated that the union negotiators had full authority to enter into an agreement pro-vided any agreement was made retroactive to July 1, on expiration of the prior con-tract. Ben Bassett and Richard E. Howard, members of I.C.B.'s negotiating commit-tee corroborated this testimony as to Tschida's representations of his authority atthemeeting of October 12. McCulloch testified that this representation of fullauthority on the part of the Union's negotiating committee was repeated in thecourse of the meeting on October 19, held with Gese, of the Federal Mediation andConciliation Service. According to McCulloch, in a very brief meeting of the twogroups with Gese, before they separated into caucuses, Tschida stated that the unionmembership had voted to strike if its demands for retroactivity were not met.Tschida acknowledged that the question of the authority of the Union's nego-tiating committee was specifically raised by the employers at the October 12 and/or19 meetings. He testified that "that particular conversation came up more than once,I think possibly twice, as to whether or not I had authorization or the committeehad authorization to sign it, and I said no." He further testified that he advised theemployer's negotiators that "everything had to go back to the union for a final vote."Although Smith, president of Local 1220, had been present at almost all the nego-tiating sessions, he was unable to corroborate Tschida's testimony that more thanonce he had advised the employers' negotiators that the Union's representatives didnot have authority to enter a contract. On examination by Respondents' counsel,Smith testified as follows:Q. Now, at any time during the course of the 1965 negotiations was a state-ment made in your presence by any person and in the presence of the employ,ers that the negotiating committee did not have full power to act?A. I could not isolate an instance but I am positive it was said, I know itwas said to Mr. Gese, it was explained to him several times that we could notsign or we did not have the full power to act, that anything would have to goback to the membership.At the meeting with Gese on October 19, I.C.B. offered to make the wage ratesretroactive to July 1 (after expiration of the prior contract) for straight-time hours,but not for overtime work. Tschida and McCulloch were then to meet for the pur-pose of drafting mutually satisfactory language for the inside production workerprovision.The employers' representatives testified that at the end of the meeting on Octo-ber 19, there was general elation, the negotiators generally expressing great reliefand satisfaction that, after the lengthy negotiations, agreement had finally beenreached.Tschida denied having expressed any belief at the end of the October 19 meet-ing that an agreement had or had not been reached. In this connection he testified:Q. Did you state to anybody at that time that the employers' proposal wouldhave to be taken back to the union membership?A. Yes.Q. To whom did you state this?A. To the president of our local union.Q. Did you state this to any of the employer representatives?A. Not that I recall. I assume that statement was given to the employers byMr. Gese.His testimony made it clear that only the I.C.B. compromise proposal on retro-activity, if anything, had to be taken back to the membership. He testified:Q..as you left that meeting that night what issues were still unresolved?A. As far as we were concerned we didn't know, because it had to be takenback. The issue of that meeting was the retroactivity as when and how muchwould be paid. As I said, to the Committee I didn't think there were any issuesinvolved but the issue was the retroactivity and this had to be voted on at themeeting.Q. And as far as the production worker definition or description, as I recallyour testimony, you didn't expect any trouble getting together?A. I didn't expect too much trouble with that, no.At a special meeting held on October 21, the membership of Local 1220 voted toaccept the employers' compromise offer of October 19 on the retroactivity issue. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDSmith testified that at this point there would not have been "any trouble about sign-ing" the contract if the inside production worker language was satisfactorily settled.Smith testified further that at the special meeting of October 21, the membership'sattention was specifically directed to the fact that upon acceptance of the retroac-tivity proposal "the only thing left to be ironed out was this language" concerningshop production workers. Prior to the October 21 meeting, the Union's demandshad been discussed in detail at union meetings. Tschida testified that the member-ship had been kept fully informed of the negotiations as they proceeded.Thereafter Tschida and McCulloch had a series of oral and written communica-tions concerning the wording of the inside production worker provision. On Novem-ber 2, McCulloch submitted, in writing, I.C.B.'s proposed language. On Novem-ber 17, Tschida countered with proposed wording which, according to his testimony,"had been read at a special meeting of our local and had been adopted by the local."After submitting this union-proposed language to the I.C.B. members, McCulloch,on November 24, forwarded to Tschida a revision of the employers' proposal as tothe language. In a telephone conversation, which Tschida placed some time inDecember and McCulloch placed as around a week after November 24, each of theparties insisted on its own proposed language.At the Union's regular meeting on December 2, a letter from the InternationalUnion was read suggesting that Local 1220, of Tacoma, consider merging withLocal 188, of Seattle. At that meeting arrangements were made for calling a specialmeeting on December 21 for the purpose of voting on the proposed merger. Smithtestified that at the December 2 meeting the membership decided "not to sign anycontract" pending the outcome of the merger vote. He testified further that neitherthe I.C.B. nor any of its members was notified of this action either formally orinformally.On December 21, at a special meeting, the membership of Local 1220 voted tomerge with Local 188, the merger to be effective December 31. Tschida testifiedthat it was there decided that Local 1220's negotiators should not take any furtheraction, but should refer all matters to Local 188's officers.The record is not clear as to whether or when the membership of Local 188 votedin favor of the merger. All funds, records, etc., of Local 1220 have been turnedover to Local 188. However, M. L. Dickover, business manager and financial secre-tary of Local 188, testified that, as of the time of the hearing, examination of Local1220's records was still in progress and Local 188 had not as yet formally signifieditsacceptance. The charter of Local 1220 was still in Local 188's office, although"in the normal course of business" it would be returned to the International Union.8On December 20, the day before the Local 1220 meeting at which the merger wasapproved, the members of the I.C.B. held a meeting. It was there decided that theemployers would accept the Union's proposed language on the inside productionworker provision, the only outstanding unresolved issue between the parties.On December 22, Tschida telephoned McCulloch's office and spoke to McCul-loch's secretary, who advised him that she had a letter prepared ready to be mailedto him. She proceeded to read it to him, in pertinent part as follows:So that the financial records of the glass companies can be cleared up beforethe end of the year, they have incorporated your proposed wording pertain-ing to production workers into the new agreement, 3 copies of which areenclosed. As agreed upon in our last conciliation meeting the changes in addi-tion to the production worker definition and wage scale are:Please sign and return one (1) copy of the Agreement promptly so that theretroactive increase can be paid before the end of the year.After the letter had been read on the telephone, Tschida told McCulloch's secre-tary to tell McCulloch that he "was a little too late." The letter was then mailedand was received by Tschida on December 23.8In answer to my question fairly early in the hearing, Respondents' counsel stated thathe did not intend to present any evidence concerning the terms of the merger. Whateverevidence there is in the record, including Dickover's testimony that "as a result of themerger Local 188 has assumed and accepted the bargaining rights that Local 1220 had,"was elicited by the General Counsel. GLASS WORKERS UNION LOCALNO. 1220173Under date of December 24, Local 1220, over the signature of Smith and Chris-tiansen, president and financial secretary, wrote McCulloch as follows:This is to advise you that on Tuesday, December 21st, 1965, the member-ship of this local union voted to merge with Local Union No. 188 of Seattle,Washington, and to assign to that local union, all of the collective bargainingrights of this local union. The merger is effective as of December 31, 1965.M. L. Dickover is Business Manager and Financial Secretary andWilliam A. Whitten, Jr. is Business Representative.Mr. Dickover and Mr. Whitten will be contacting you after the first of theyear to discuss negotiations.McCulloch received this letter on December 29.This letter of December 24, received on December 29, was the first notice theemployers received of the impending merger. Smith so testified. Tschida made itclear that he had not informed the employers. When asked what had prompted hisstatement on December 22 to McCulloch's secretary that the employers were "alittle bit too late," he testified:A.Well, just to the fact that there had been a long wait and had heardnothing from them. She informed me that the employers met on December 20,which was on a Wednesday afternoon. I called her on the 22nd and the localhad the special meeting to merge with Local 188 on Tuesday the 21st. Imerely meant it was a little too late because there had been a period of somethree weeks where we had not heard anything and this was the first indicationthat I had had, on this telephone call to the secretary, that I had had that theemployers had met and decided to accept our language.Respondents' counsel attempted to establish that the employers, or at least arepresentative of one of them, knew of the impending merger in advance. I believethat such fact, even if established, would be immaterial. In any event, the fact wasnot established. The only evidence to this effect that Respondents' counsel was ableto elicit was Smith's testimony that on or about December 17, 1965, K. W. Makin,manager of Tacoma Glass Company and one of I.C.B.'s negotiators, had said toSmith "Merely that he [Makin] had heard that we [the Union] were going to bemerged."Makin had testified that he did not "have any information from anysource whatsoever prior to December 21, 1965, that a merger of the Tacoma andSeattleGlassWorkers was in progress." Since Local 1220 did not vote for themerger until December 21, Makin could not have had any definite knowledge onDecember 17.McCulloch testified that his first inkling of a possible merger was when Tschida"advised me to the effect that I would not be negotiating with him again." AlthoughTschida had not explained his statement, McCulloch thought it was probably basedon a union merger, "because the International had proposed a merger prior to thepreceding negotiations two years ago." McCulloch dated this conversation as afterDecember 21 and before December 29. He stated that no inkling of a possiblemerger played any part in the employers' decision of December 20 to accept theUnion's proposed wording of the inside production worker provision.9On January 3, 1966, McCulloch wrote to Tschida. In his letter, after referringto his previous letter of December 22, McCulloch concluded as follows:As our negotiations were concluded and as the contract as drawn, copyenclosed, is the complete agreement between the parties, we request that itbe signed and copy returned. I would, however, appreciate your advice as towhether you or Mr. Dickover of Local 188 now has the proper authority tosign the agreement in behalf of the employees.There was no reply to this letter. However, sometime in January, at the requestof a representative of the Federal Mediation and Conciliation Service, McCullochmet twice with representatives of Local 188, but the meetings were not negotiatingsessions.Thereafter, on January 28, 1966, McCulloch wrote to Dickover againrequesting that the contract be signed. On February 3, 1966, the contract was sub-mitted to and unanimously rejected by the membership of Local 188. Under date6 There is no evidentiary support for the statement in Respondents' brief that "the em-ployers did not communicate their assent to the production workers' provision until after"they had been notified of the Union's vote to merge with Local 188. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDof February 4, 1966, Dickover wrote McCulloch,stating that"There is no recordof any `agreement'having been reached between Local 1220 and the IndustrialConference Board." 10 In the final paragraph of his letter,Dickover said: "Wedesire to meet with you for the purpose of serious negotiations looking toward anagreement which will be ratified by the membership."In testifying at the hearing,Dickover was evasive and noncommittal as to his present intentions,testifying asfollows:Q. . . . Since the Seattle, Tacoma contingent of 188 has voted unanimouslyagainst accepting the Industrial Conference Board's proposed contract, is ityour intention to resume negotiations and start from scratch?A. I most generally cross my bridges when I get to them.I will wait untilthe outcome of this hearing.Q. (By Mr.RAMSDELL[counsel for I.C.B.].)You haven'tprepared anydemands?A. No.Q. Are you willing to propose a wage agreement?A. I will not answer that.On February 10, 1966, McCulloch wrote to Dickover,repeating the employers'opinion that the parties had reached a complete contract,and adding:As there appears to be no alternative,the employers are putting the pro-visions of the agreement into effect and are taking such legal action as isnecessary to secure a signed copy of that agreement.The terms of the contract,including a 13-cent wage increase and increased medicalbenefits, have been put into effect and the Union has registered no complaint.B.Discussion and conclusionsOn undisputed facts, it is clear that the negotiating agents for the parties hadreached agreement on all terms of a collective-bargaining agreement by Decem-ber 22, 1965.All those terms and provisions had been approved both by the mem-bers of I.C.B. and by the membership of Local 1220, the authorized bargainingagent for the employees.Upon McCulloch's secretary'sadvising Tschida that theemployers accepted the Union's language on the production worker provision, thecontract became final and binding.The Union had taken absolutely no steps towithdraw its outstanding offer to accept and execute a contract if the employersagreed to the Union'sproposed language concerning inside production workers.Thus, under the most elementary principles of contract law, a contract came intoexistence upon the employers'acceptance."By now it has become a truism that a collective-bargaining agreement is notrendered invalid or ineffective by being oral.Having reached agreement orally, theparties are legally bound to reduce it to writing and sign it. SeeLos Angeles Mail-ers'Union No. 9,155 NLRB 684. F.W. Means & Co.,157 NLRB 1434, 1437,15Referring to the special membership meeting of Local 1220 held in October,Dickoversaid: "Various members commented on [the proposed contract].Some indicated that they,personally,thought the wage items might be satisfactory but that there were other itemsthat required further negotiations.After listening to the members express themselves, theLocal 1220 business representative told the members he would continue to negotiate. Atno time during this meeting was a vote taken on the employer proposal."He did not pro-duce any minutes of that meeting,or otherwise indicate the source of his information.Dickover had never been a member,officer, or employee of Local 1220,and, so far as therecord discloses,had never had any contract with that local before the merger.Tschidaand Smith both testified that at the special meeting in October the membership had ap-proved I.C.B.'s compromise proposal on the retroactivity issue and that all other termshad previously been approved by the membership.U The result would be no different,ifRespondents had shown(which they failed toestablish;seesupra,p.173) that the employers had foreknowledge of the merger andthat such knowledge motivated their capitulation on the inside production worker clause.Whatever their motivation,they accepted the offer before it was withdrawn.Iwould findnothing reprehensible in the employers'rushing to accept the offer to avoid having tonegotiate further with the risk of possibly ending up with less favorable terms than Local1220 had agreed to. GLASS WORKERSUNION LOCALNO. 1220175and cases cited. Cf.Retail Department Store Employees v. Sears Roebuck & Co.,47 LRRM 2354,2355(D. C. Wash.).The heading of the first portion of the agreement in Respondents' brief readsas follows:The proposed agreement was not accepted by the members in accordance withthe established and uniformly followed constitutional procedure.Counsel there argues that the International Union's constitution provides that"locally negotiated agreements may be accepted only on a referendum vote of thelocal union"; that there is no evidence that the present agreement "was acceptedin this manner"; and that "without exception" Local 1220 had followed the Inter-national's constitutional provision by having a contract "first submitted in itsentirety for a referendum vote of the membership of the local" before it was signed.Respondents' argument is totally without merit. The fact is that the entire con-tract-all its provisions-had been accepted by the membership of Local 1220. Theonly hurdle to a contract after the Union's meeting on October 21 was the employ-ers' refusal to accept the inside production worker language which the union mem-bership had already approved, along with all other provisions. Even if we were toassume that the record supported counsel's contention that in the past entire con-tracts had always been submitted to the membershipafterthe negotiators hadreached agreement,12 such procedure would have been meaningless and unnecessaryin the present case, where membership approval had already been secured. Cf.N.L.R.B. v. Huttig Sash and Door Company,362 F. 2d 217 (C.A. 4), footnote 1.Paraphrasing another Trial Examiner, in a decision adopted by the Board, "Ican only conclude that the [membership] had already approved the agreement,whether or not it had approved it `as a document."'Los Angeles Mailers' UnionNo. 9, supra,155 NLRB at 691.Except for Dickover's unsupported, hearsay statement in his letter of February 4,1966(supra,footnote 10),13 which was not repeated or adopted at the hearing,there is not the slightest suggestion that the refusal of Local 1220's negotiating com-mittee to sign the contract was due to any membership dissatisfaction with theterms of the agreement. Smith, who had been a member of Local 1220 since 1947and an officer and negotiator since 1950, testified that the union membership hadnever rejected a contract which had been submitted to it by a negotiating com-mittee.As to the particular contract in question, he testified as follows:Q. . . after this special meeting [of October 21] did you know whetherMr. Tschida had authority to sign an agreement if this problem of shop andproduction work were, or this language on shop and production work weredrawn to his satisfaction?A.Well, I don't think that the question had really arisen, whether we signor not. The money package was okayed and it left the allied production work-ers section up in the air and if it would have been to our satisfaction I don'tbelieve there had been any trouble about the signing of it. .. .12Despite the liberal use of leading questions, particularly of Tschida, Respondents'counsel never did elicit any clear and unambiguous testimony of a uniform practice in Local1220 to have agreements ratified as a whole by the membership after they had beennegotiated. The closest lie came was the following in his examination of Tschida :Q.As a matter of fact, so far as you know, it has been the uniform practice in thelocal to always present a full and complete agreement to the membership before it wassigned ?A. This is my understanding. I can't say what transpired before December 1, 1959,but it has always been my personal way of doing things, to see that the members arefully informed, and this is the only way I operate.0. At least since you were the business agent, during that period of time, in eachinstance that negotiations were finally concluded and the full and complete agreementwas always taken back to the membership for a vote?A. Yes, and it was always that it had to be signed by myself and the president andrecording secretary, and they were present at the meetings.Q. But this signing would take place only after the membership had voted on thefull contract?A. Yes, sir.13 The letter did not purport to specify the nature of any dissatisfaction with the contracton the part of the membership of either Local 1220 or Local 188. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe subsequent refusal to sign the agreement,thus, "was unrelated to any dis-satisfactionwith the contract terms themselves but was based upon the unilateraldecision to approve no agreement with the [I.C.B.] until" the union merger. Therefusal to sign, therefore, was violative of Section 8(b)(3).The Standard Oil Co.,137 NLRB 690, 691, enfd. 322 F.2d 40 (C.A. 6). As said inLos Angeles Mailers'Union No. 9, supra,155 NLRB at 690:After this indication of satisfaction with the terms of the agreement, the mem-bership of the Respondent would, indeed,have had to show some seriousreason for not accepting the recommendation of the Respondent'snegotiatingcommittee if it was to contend that it was acting in good faith,because itsdissatisfactionwould have to relate to the terms of the contract itself ratherthan to the composition of the bargaining unit or to some other collateralmatter. . . .14I conclude that, even if it had been shown that,as an intraunion matter, mem-bership ratification of the contract as a whole was required, such ratification wouldhave been a mere formality 15 in the absence of the improper unilateral decisionnot to execute any contract. Thus, the absence of such ratification would not befatal to the existence of the contract.In any event,the evidence does not establish that membership ratification of thecontract as a whole was required.The possible existence of any relevant provision in the Union's constitution orbylaws was raised by me, after Respondents' counsel had examined both Tschidaand Smith without mentioning bylaws or constitution.When the question was raised,Smith, president of Local 1220, testified as follows:TRIAL EXAMINER: Is there anything in [the bylaws or constitution] aboutnegotiating committees' power?THE WITNESS: I can't really answer that except with the exception to saythat prior to contract negotiations we always had our meetings and the nego-tiating committee was elected and if they was-when they would get the nego-tiating committee and elect them or appoint them, whichever the case wouldbe, they would either give you full power to act prior to these years that weare speaking of or then they would not give you full power to act, which isthe case in the last two negotiations.TRIAL EXAMINER: Was that providedfor inthe bylaws?THE WITNESS:I don'tknow whether it is or not,but this has been thepractice and the way we have done things.16Counsel for Respondents then stated that the bylaws were "not available in thehearing room" but that he had"sent someone to get a copy...and when we14The present case differs fromWarrior Constructors, Inc. V. Operating Engineers,Local926, 62 LRRDI 2313 (D.C. Ga.), on which Respondents rely. In that case no formalvote was taken because the union's representatives deemed the contract unacceptable andwould not recommend it (p. 2317) and the employer was unequivocally put on notice ofthe strictly limited authority of the union's negotiators (p. 2318). Here there was nointimation of disapproval by the negotiators and the employers were not put on notice ofany limitation on the authority of theunionnegotiators, at least after the retroactivityissue was resolved. Cf.N.L.R.B. v. Acme Mattress Co.,192 F.2d 524, 527-528 (C.A. 7). Inany event, the court inWarriorrecognized that its decision was probably contrary to whatthe Board would have decided.15That it could have been had quickly is demonstrated by the fact that the retroactivityproposal made by I.C.B. on October 19 was approved at a special meeting of Local 1220 onOctober 21.11 In view of Smith's ignorance of the provisions of the Union's constitution and bylaws, Ifind it remarkable that Respondents' counsel would argue, as lie does in his brief, that:"Mr. McCulloch testified to having bargained with Local 1220 for a number of years. Itwould not be unreasonable to hold him to some notice of the Brotherhood's constitutionalprocedure for execution of agreements." Cf.Sheet Metal Workers Union, LocalNo. 65, 120NLRB 1678, 1679;KLM Royal Dutch Airlines v.Transport Workers,56 LRRM 2205, 2208(D.C.N.Y.) : "The limitation on such apparent authority imposed by the Union by way ofthe Local's charter provision,or Instruction...or otherwise, unless communicated tothe Employer, cannot restrict such authority." SeeN.L.R.B. v. Acme Mattress Co., supraat 527-528 ;McLeod v. Local27,Paper Products & Miscellaneous Chauffeurs, Warehouse-men & Helpers, IBT [Star Corrugated BoxCo.], 212 F. Supp. 57 (D.C.N.Y.). GLASS WORKERSUNIONLOCAL NO. 1220177receive them we will put them in evidence." His present reliance on the constitu-tion and bylaws thus appears clearly a legal afterthought.Smith testified that up to and including the Union's negotiations in 1961, thenegotiating committee "had always had what we call full power to act." Tschidaalso testified that in 1961 the Union's negotiating committee had been given "fulland final authority to act. That is it, we could call a strike if we so deemed or wecould sign the agreement providing that the basic demands which we had asked forwere presented to us." Both Tschida and Smith testified that since 1961 the nego-tiating committees had not been given "full power to act" because of some mem-bership dissatisfaction because the committee had exercised its power in 1961 tocall a strike without membership vote.17 Tschida testified that, despite the commit-tee's having full power to act in 1961, it had actually submitted the contract to themembership for approval "because we had full and final authority to call a strike,also,which we did, and naturally with some individuals this causes quite a strain,and so on and so forth." The testimony of Tschida and Smith indicates that inboth 1963 and 1965 specific action was taken by the membership to limit theauthority of the Union's negotiating committees, indicating that the membershipmay still grant its negotiating committees the authority to execute contracts with-out specific membership approval of their precise terms.18 The evidence of Local1220's agents is thus "inconsistent with the Union's belated resurrection and relianceon the long dormant provision of its constitution."N.L.R.B. v. Brotherhood ofPainters,Decorators & Paperhangers [Associated Bldg. Contractors of Evansville,Inc.]334 F.2d 729, 731 (C.A. 7).Finally, the provision of the International's constitution on which Respondentsrely in their brief is ambiguous and does not on its face support their present argu-ment. That provision reads:where there are no district councils, local unions shall negotiate andratifyworking agreements setting forth both wages and working conditions.Where the working agreements are negotiated by the.local union thesame shall be decided upon by referendum vote of the membership of the localunions of the same craft. In every case the referendum vote shall be by a secretballot conducted in the regular manner at a special meeting called for thatpurpose. All such working agreements shall be subject to the approval of thegeneral executive board.I do not view this provision as self-explanatory, and Respondents have providedno testimony in clarification. A "working agreement" can certainly be "decidedupon" in the form of the demands which the negotiators are to present. It is notclear what is intended by the requirement of a vote of the membership "of thelocal unions of the same craft." 19 Dickover, who had served in various capacitiesfor Glassworkers locals for 22 years, was not asked to explain the provision. AndTschida and Smith were apparently unaware even of its existence. In the presentcase, all the terms of the contract were approved by the membership. Such approvalwould appear to satisfy the purposes of Section 12(b) of the International constitu-tion as I read that provision. In sum, it wad not shown that either custom or anyprovision of the International constitution required a referendum vote of approvalby the membership before its negotiating committee could sign a written contractembodying the terms agreed upon between the two groups of negotiators andpreviously approved by the membership of Local 1220.2017 In May 1961 the International Union's general executive board approved the follow-ing provision in Local 1220's bylaws : "The local union acknowledges that the constitu-tion of the brotherhood supersedes any provision of these bylaws which are inconsistentwith such constitution." It does not appear whether this bylaw was adopted before orafter the 1961 negotiations with I.C.B.18 It appears that in October 1966 the union membership voted to strike if its demandfor retroactivity was not met.19 Significantly, Respondents make no claim that approval of the general executive boardwas a condition precedent to a contract, although the constitution apparently requires suchapproval.11 "The Act imposes no obligation upon a bargaining agent to obtain employee ratifica-tion of a contract it negotiates in their behalf."North Country Motors, Ltd ,146 NLRB671, 674; Section 2(13) of the Act. Cf.Cleveland Orchestra Committee v. Cleveland Fed-eration of Musicians, Local No.4, 303 F.2d 229, 232-233 (C.A. 6).264-047-67-vol. 162-13 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDBecause theunion membership actually approved the retroactivity compromiseand the inside production worker language finally accepted by the employers, it isunnecessary to determine whether the Union's negotiating committee had author-ity, actual or apparent, to enter a binding contract without membership approval or"ratification" of either of these provisions.21 I find only that when the employersaccepted the inside production worker language approved by the union member-ship,the Union was obligated, through its agents, to sign a contract embodying thecomplete agreement 22Additionally, even if there had been some existing barrier to a complete con-tract prior to December 31, when Local 188 took over, I would rule that the Unionand the employees whom it represents were estopped to deny the existence of thecontract. The estoppel would arise from the Union's silence when informed that theemployers were going to put the contract into effect and the employees' acceptanceof the increased benefits provided thereby. Havingelected toaccept the benefits, theUnion and the employees cannot disavow the contract, particularly since the employ-ers have changed their position in reliance thereon. Cf.Capitol Airways, Inc. v.Air Line Pilots Assn.,223 F. Supp. 168, 171 (D.C. Tenn);Nelson v. Victory Elec-tricWorks,227 F. Supp. 404 (D.C. Md.).III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section II, above, occurring in con-nectionwith operations of the employer-members of the Industrial ConferenceBoard, described in section I, above, have a close, intimate, and substantial relationto trade, traffic, and commerce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the free flow thereof.N. THE REMEDYIt is obvious that the appropriate basic remedy in this case is a requirement thatthe employees' collective-bargaining representative sign the written contract pre-paredby I.C.B., embodying the terms of the agreement reached on December 22,1965.In general,the order will follow the pattern adopted inLos Angeles Mailers'Union No. 9, supra,155 NLRB 684, a case closely analogous to the present.In their pleadingsand at the hearing, all parties 23 agreed that Local 188 is thesuccessorof Local 1220, the employees' authorized agent which negotiated andreached agreementwith the employers' representative. On the undisputed facts, itwould appear that Local 188 is properly to be considered a "successor"(NationalCarbon Company,116 NLRB 488, affd. 224 F.2d 672 (C.A. 6) )24 and thus heir tothe contract,with its attendant rights and obligations. However, as previously setforth,it appearsthat the merger of the two Unions, though a practical reality, maynot as yet have been legally consummated. For that reason, I am recommendingthat the order be directed against both Unions.21 If such determination were necessary, I would find, crediting the testimony of McCul-loch, Bassett, and Howard that the negotiators, Including the Union's representatives, be-lieved that no approval of the union membership was necessary after the negotiatingsessionof October 19. Respondents' brief apparently concedes this fact. I would find thaton and after October 12 the Union's negotiating committee had at least apparent authoritytoentera final, binding contract so long as there was a satisfactory provisionfor retroactivity.121 reject I.C.B.'s contention that an agreement was reached on October 19. Althoughthe negotiators then believed that resolution of the inside production worker languagewould not cause much difficulty, the lack of agreement was sufficient to prevent a completefinal contract.23Paragraph 11 of the complaint alleged that Local 188 was the "successor" of Local1220 and the employees' exclusive bargaining agent since December 31, 1965. The answeradmitted that Local 188 was the bargaining agent but denied the other allegations of theparagraph. However, it is only as a "successor" of Local 1220 that Local 188 could bedeemed the authorized collective-bargaining agent. As noted above (footnote 7), Respond-ent's counsel has abandoned his contention that Local 188 is not bound by any contractwhich might have been made by Local 1220.26 Since the merger was approved by the membership of Local 1220, and the collective-bargaining agreement contains a union-security provision, there is no need to give specialconsideration to the possiblewishesof nonunion employees. GLASS WORKERS UNION LOCAL NO. 1220179CONCLUSIONS OF LAW1.The Employers are engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Employers are employers within the meaning of Section 2(2) of the Act.3.The Respondents are labor organizations within the meaning of Section 2(5)of the Act.4.All journeymen glassworkers and apprentice glassworkers engaged in handling,cutting, beveling,drilling, and setting glass,including installing metal,wood, or plas-ticmembers in store fronts, metal doors, and frames, who are employed by B & BGlass Company, 748 Market Street, Tacoma, Washington; Glass Sales and Service,Inc., 3131 South Lawrence, Tacoma, Washington; Milgard Glass Company, 3109South Tacoma Way, Tacoma, Washington; and Tacoma Glass Company, 1526 Com-merce Street, Tacoma, Washington, excluding office clerical employees, professionalemployees, guards, and supervisors, as defined in the Act, constitute a unit appro-priate for the purpose of collective bargaining within the meaning of Section 9(b)of the Act.5.At all times material hereto, and continuing to date, Respondent Local No.1220 or Respondent Local No. 188 has been, within the meaning of Section 9(a)of the Act, the exclusive bargaining representative of all the employees in theappropriate unit described in paragraph 4, above, with respect to rates of pay,wages, hours of employment, and other terms and conditions of employment.6.By failing and refusing after December 22, 1965, to fulfill their obligation tosign a written memorial of the agreement reached in negotiations with IndustrialConference Board on behalf of the employers listed in paragraph 4, above, Respond-ents have engaged in, and are still engaging in, unfair labor practices within themeaning of Section 8(b)(3) of the Act.7.The unfair labor practices hereinabove found are unfair labor practices affect-ing commerce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, I recommend that Respondents, Glass WorkersUnion Local No. 1220, affiliated with Brotherhood of Painters, Decorators andPaper Hangersof America, AFL-CIO; and United Glass Workers Local No. 188,affiliatedwith Brotherhood of Painters, Decorators and Paper Hangers of America,AFL-CIO, their officers, agents, and representatives, shall:1.Cease and desist from refusing upon request of Industrial Conference Boardto execute a written memorial of Respondents' agreement with said Industrial Con-ference Board on December 22, 1965, as described herein;2.Take the following affirmative action, which I find will effectuate the policiesof the Act:(a) If requested to do so by the Industrial Conference Board, forthwith sign anddeliver to the Industrial Conference Board an original copy of the agreement whichwas sent by the Industrial Conference Board to Respondent Local 1220 under dateof December 22, 1965.(b) Post at Respondents' offices and meeting places copies of the attached noticemarked "Appendix." 25 Copies of said notice, to be furnished by the Regional Direc-tor for Region 19 of the National Labor Relations Board, after having been firstduly signed by Respondents' authorized representatives, shall be posted by Respond-ents immediately upon receipt thereof and be maintained by Respondents for 60consecutive days thereafter, in conspicuous places, where notices to their membersare customarily posted. In the event that notices to members are customarily giventhrough the medium of union publications, said notice shall be published in suchpublications in like manner. Reasonable steps shall be taken by Respondent toinsure that said notices posted as required herein are not altered, defaced, or coveredby any othermaterial.2e In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" In the notice. In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words"a Decisionand Order." 180DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Mail to the said Regional Director a sufficient number of copies of saidsigned notice to enable the employers,if they so desire, to post them at their placesof business where notices to employees are customarily posted.(d)Notify the said Regional Director in writing within 20 days regarding thesteps that have been taken to comply herewith 262U In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read : "Notify the Regional Director for Region 19, in writing, within10 days from the date of this Order, what steps the Respondent has taken to complyherewith."APPENDIXNOTICE TO ALL MEMBERS OF GLASS WORKERS UNION LOCAL No.1220 AND UNITEDGLASS WORKERS LOCAL No. 188 AFFILIATEDWITH BROTHERHOOD OF PAINTERS,DECORATORSAND PAPER HANGERS OFAMERICA, AFL-CIOPursuant to the RecommendedOrder of a TrialExaminerof the National LaborRelations Board,and in order to effectuate the policiesof the National Labor Rela-tionsAct, as amended, we hereby notify you that:WE WILL,if requestedto do so byIndustrialConferenceBoard,sign andexecute the agreement reached on December22, 1965,by and between saidIndustrial Conference Boardand Local No. 1220 withrespect to rates of pay,wages, hoursof employment, and otherterms and conditions of employmentfor thefollowing unit:All journeymenglassworkersand apprenticeglassworkers engaged inhandling, cutting,beveling, drilling, and setting glass,including installingmetal, wood, or plastic members in store fronts, metal doors,and frames,who are employed by B & B Glass Company,Glass Sales and Service,Inc.,Milgard GlassCompany, and Tacoma Glass Company,all locatedin Tacoma, Washington.GLASSWORKERS UNION LOCALNo. 1220 AFFILIATEDWITHBROTHERHOOD OF PAINTERS,DECORATORS ANDPAPER HANGERS OF AMERICA,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)UNITED GLASS WORKERS LOCAL No. 188 AFFILIATEDWITHBROTHERHOOD OF PAINTERS,DECORATORS ANDPAPER HANGERS OF AMERICA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for 60 consecutive days from the date ofposting,and must not be altered, defaced, or covered by any othermaterial.Ifmembers have any question concerning this notice or compliance with itsprovisions, they may communicate directly with theBoard'sRegionalOffice, 327LoganBuilding,500 UnionStreet,Seattle,Washington 98101,Telephone583-4532.Nassau and Suffolk Building Construction Trades Council, AFL-CIO; Local 138,International Union of Operating Engineers,AFL-CIO;Local 1205,International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of AmericaandTheresa Garden Apartments, Inc.; Saxon Arms ConstructionCorp.Cases 29-CC-38, 38-2, 29-CP-22, and 22-2.December 16,1966DECISION AND ORDEROn June6, 1966, Trial Examiner Thomas A. Ricci issued his Deci-sion in the above-entitled proceeding,finding that the Respondent162 NLRB No. 13.